Citation Nr: 0712925	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1969 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, issued in January 2003 and 
November 2005, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 

REMAND

In December 2006, the Board referred the case to the Veterans 
Health Administration for an advisory medical opinion 
regarding the veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  Upon receipt of the 
opinion by the Board, a copy was provided to veteran and the 
veteran was afforded the opportunity to submit additional 
evidence and argument, which he did, but the veteran did not 
waive the right to have the additional evidence initially 
considered by the RO.  Accordingly, the case is REMANDED for 
the following action:

Readjudicate the claims of service 
connection for bilateral hearing loss 
and tinnitus, considering the 
additional evidence of record since the 
issuance of the supplemental statement 
of the case on tinnitus in November 
2005 and the statement of the case on 
bilateral hearing loss in February 
2006.  If any benefit sought remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




